Title: To George Washington from Major General William Heath, 25 July 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 25 July 1778
          
          I have been honored with yours of the 18th Instant. The greatest expectations are
            formed of the most singular and important advantages to the American Cause from the
            seasonable arrival of the French Squadron, it is to be hoped that the most sanguine will
            not be disappointed.
          I immediately communicated that part of your Excellency’s Letter to the Navy Board
            which respected the rendezvousing the Frigates near the East end of the Sound, and
            proffered them any aid that might be in my power. the Warren has sailed—the Rawleigh
            & Dean are not yet manned; every exertion is in exercise to effect it.
          Since my last mentioning the forwarding of the 1000 Barrels of wet provisions, I have
            had the most pressing applications from Major General  Sullivan for
            provisions &c. I have ordered on (which is now forwarding) 800 Barrels of Flour,
            500 Barrels of Beef & pork, 150 Tierces of Rice, 5 Tons of hard Bread, 500
            Quintals of Salt Fish & 100 Barrels of Salmon, Mackrel &c.—shall
            continue to afford every assistance that our Magazines will admit of.
          I do myself the honor to enclose a request of Major Lithgow’s, for leave to resign his
            Commission in the Army. He is a Gentleman that would do
            honor to the Service, but his wound and the injury his Constitution has received make
            him apprehensive that he shall not be able to endure the fatigues of the Camp.
          While I wish your Excellency the Laurels of Victory & every falicity, I cannot
            but lament that my situation will not allow me to participate of those active Scenes
            which are my ardent wish. I have the honor to be with the greatest respect Your
            Excellency’s Most Obedt Servant
          
            W. Heath
          
        